Decree of the Surrogate’s Court of Kings county, in so far as appealed from, reversed on the law and a new trial ordered, with costs to appellants, payable out of the estate, to abide the event. Dr. Staffer did not qualify as an alienist; therefore, his testimony was erroneously received. He could not legally testify as to the mental competency of the decedent. (Wyse v. Wyse, 155 N. Y. 367; Matter of McCullough, 226 App. Div. 680.) Lazansky, P. J., Carswell and Scudder, JJ., concur; Kapper and Hagarty, JJ., dissent and vote to affirm.